                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION


RAYMOND COREY GREEN,

                         Plaintiff,

v.                                                             Case No: 6:18-cv-1095-Orl-41GJK

COMMISSIONER OF SOCIAL
SECURITY,

                         Defendant.
                                               /

                                               ORDER

        THIS CAUSE is before the Court on Defendant’s Opposed Motion for Entry of Judgment

with Remand (Doc. 17). United States Magistrate Judge Gregory J. Kelly issued a Report and

Recommendation (Doc. 19), recommending that the Motion be granted in part and the case be

reversed and remanded to the Commissioner for calculation and payment of past-due benefits.

Judge Kelly found that Plaintiff suffered an injustice, through no fault of his own, as a result of his

eleven-year-long attempt to obtain a determination as to his application for social security

disability benefits. (Id. at 7).

        Defendant filed an Objection to the Report and Recommendation (Doc. 20). Therein,

Defendant argues that the Court cannot reverse and remand the case for the immediate payment of

benefits where Plaintiff’s disability has not been established beyond a doubt. (Id. at 1–3). However,

a court may reverse for an award of benefits where the claimant has suffered an injustice. See

Walden v. Schweiker, 672 F.2d 835, 840 (11th Cir. 1982). Although Defendant makes much of the

fact that the Eleventh Circuit has not held that delay suffices as an injustice, several district courts

have reached that very conclusion. See e.g., Rainey v. Comm’r of Soc. Sec., No. 5:17-cv-541-Oc-

PRL, 2018 WL 3830069, at *3 (M.D. Fla. Aug. 13, 2018) (ten year delay); Kelly v. Acting Comm’r


                                             Page 1 of 3
of Soc. Sec. Admin., No. 6:16-cv-1149-Orl-40MCR, 2017 WL 9362907, at *4 (M.D. Fla. May 4,

2017), report and recommendation adopted sub nom., Kelly v. Comm’r of Soc. Sec., 2017 WL

2628099 (M.D. Fla. June 19, 2017) (nine year delay); Goodrich v. Comm’r of Soc. Sec., No. 6:10-

cv-1818-Orl-28DAB, 2012 WL 750291, at *13–14 (M.D. Fla. Feb. 7, 2012), report and

recommendation adopted, 2012 WL 760874 (M.D. Fla. Mar. 8, 2012) (ten year delay). The Court

agrees and finds that Plaintiff has clearly suffered an injustice in this case. Over the eleven-year

history of this litigation, Plaintiff has slogged through three administrative hearings, three appeals,

and two remands waiting for a resolution. Plaintiff shall wait no further.

       Accordingly, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 19) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. Defendant’s Opposed Motion for Entry of Judgment with Remand (Doc. 17) is

               GRANTED in part.

           3. The Commissioner’s decision in this case is REVERSED pursuant to sentence four

               of 42 U.S.C. § 405(g), and this case is REMANDED to the Commissioner for the

               calculation and payment of past-due benefits to Plaintiff from June 30, 2005, in

               accordance with the Social Security Act.

           4. The Clerk is directed to enter judgment accordingly and close this case.

       \DONE and ORDERED in Orlando, Florida on April 17, 2019.




                                             Page 2 of 3
Copies furnished to:

Counsel of Record




                       Page 3 of 3
